Citation Nr: 9915137	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  95-22 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for right knee 
disability.

3.  Entitlement to service connection for back disability.


ATTORNEY FOR THE BOARD

Jean Steadman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 1994 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas.

The issue of entitlement to service connection for right knee 
disability will be addressed in the Remand section of this 
decision.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2. There is no competent medical evidence of a current 
diagnosis of PTSD.

3.  There is no competent evidence of a nexus between the 
veteran's current back disability and his period of service.


CONCLUSIONS OF LAW

1.  The veteran's claim for service connection for PTSD is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim for service connection for a back 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Facts

The veteran's service medical records reflect that during his 
June 1968 entrance examination, the veteran's spine and other 
musculoskeletal systems were clinically evaluated as normal.  
Psychiatric evaluation was also normal.  No complaints or 
findings relating to a back disability were noted in service.  
In an undated narrative summary of a clinical record, it 
appears that the veteran threatened a superior officer.  He 
was subsequently diagnosed with passive-aggressive 
personality disorder, severe, and was separated from service.  
During his July 1969 discharge examination, the veteran's 
spine was clinically evaluated as normal.  His psychiatric 
examination was also normal.

The veteran filed his original claim for service connection 
PTSD in January 1994 and he filed his claim for service 
connection for a back disability in April 1994.  He included 
a stressor statement in April 1994 wherein he stated that he 
was assigned to the 3rd Marine Division, Platoon 2nd 
Battalion, 4th Marine Exco [sic] Company.  He reported that 
he was sent to Quang Tri.  He reported that he was 
hospitalized in Quang Tri after a firefight Arti[sic].  
Thereafter, he was told that his wife and child had been 
kidnapped and he was granted emergency leave to go home.  The 
veteran reported that when he returned to Vietnam, he was 
sent back to Quang Tri.  He stated that he had a breakdown 
and was hospitalized.

Service personnel records reflect that the veteran 
participated in military operations in Vietnam.  The 
veteran's DD Form 214 reflects that he was awarded the 
National Defense Service Medal, Vietnam Service Medal, and 
Rifle Marksman Badge.

In a November 1994 rating action, the RO denied entitlement 
to service connection for PTSD and a back condition.  The 
veteran filed a timely notice of disagreement (NOD) in April 
1995 and perfected his appeal in June 1995.

In October 1996, the RO attempted to verify the veteran's 
reported stressors with the U.S. Army & Joint Services 
Environmental Support  Group (ESG).  In November 1996, the 
RO's request was forwarded to the Department of the Navy, 
Headquarters Untied States Marine Corps, Personnel Management 
Support Branch (MMSB).

In December 1996, the MMSB reported that the information 
provided regarding the veteran's stressors was insufficient 
to verify his claimed stressors.  The MMSB requested that the 
veteran provide details including who, what, when, and where 
his stressor events occurred.  

The veteran submitted a statement wherein he reported that he 
was assigned to the Echo Company, 2nd Battalion, 4th Marine 
Regiment, and 3rd Marine Division.  He stated that in 
February 1969 at firebase Audie he took incoming rounds from 
the Viet Cong and that they tried to run over the hill.  He 
stated that his company was fired upon for about twelve 
hours.

The veteran also submitted a VA Form 21-4142, Authorization 
and Consent to Release Information to the Department Affairs, 
wherein he listed the: California Department of Corrections 
at San Quentin, Soledad, and Folsom; Federal Bureau of 
Prisons at Bastrop, Texas and El Reno, Oklahoma; Texas 
Department of Corrections, Jester III unit, Michael Unit; and 
Jefferson County Jail, Beaumont, Texas.

In April 1997, the RO requested copies of the veteran's 
medical records from all of the above-mentioned facilities.

In May 1997, the RO received copies of the veteran's medical 
records form the Jefferson County Jail.  The records 
reflected medical treatment from April 1991 to October 1993.  
The veteran was treated for a history of back problems.  The 
veteran underwent physical therapy for his back and was given 
hot packs to alleviate his discomfort.  The diagnosis was 
lumbosacral back pain.

In May 1997, the RO received a reply from the Federal Bureau 
of Prisons in Bastrop, Texas wherein it was stated that the 
veteran's records would have been transferred with him from 
that facility to another.

A June 1997 response from the Department of Corrections, 
Folsom State Prison, reflected that the veteran's records 
were destroyed after seven years, and thus, no longer 
available.  Also in June 1997, the Department of Corrections, 
Departmental Archives unit was unable to identify the veteran 
and thus provide any pertinent medical records.

In April 1998, the veteran underwent VA PTSD examination.  
The veteran denied any previous psychiatric hospitalizations, 
other than one during military.  He stated that he had 
participated in support groups for Vietnam veterans.  The 
examiner noted that the veteran had been incarcerated for 
twenty-one years out of the past twenty-eight years.  The 
veteran complained of difficulty sleeping, Vietnam-related 
nightmares, waking up in cold sweats.  The veteran described 
stressful experiences while in Vietnam as a member of the 
Special Forces.  He stated that he served on reconnaissance 
missions and that he was a sniper.  He described one incident 
wherein he was involved in a firefight and he had to evacuate 
three or four wounded soldiers.  He indicated that a couple 
of the soldiers died in his arms.  He also described an 
occasion when he was under constant bombardment for seven 
days and nights.  He stated that during the battle, several 
of his fellow soldiers were killed.  He stated that he was 
sent home temporarily after he was notified that his wife and 
child had been kidnapped.  He stated that after his family 
was safe, he returned to Vietnam.  He described blackout 
periods towards the end of his Vietnam tour and stated that 
he went on a rampage after a new lieutenant gave him a hard 
time.  He stated that he began hitting the officer, as well 
as other soldiers.  He was hospitalized in a psychiatric ward 
and given a medical discharge under honorable conditions.

The examiner noted that the veteran met some of the criteria 
for PTSD but not a sufficient amount of criteria in order to 
merit a PTSD diagnosis.  The examiner noted that the veteran 
experienced a traumatic event and that it appeared that he 
experienced recurrent and distressing dreams of the event.  
However, these symptoms did not merit a complete diagnosis of 
PTSD.  

The veteran was afforded a VA orthopedic examination in April 
1998.  No complaints of or findings relating to his back were 
noted.

Pertinent Regulations

The threshold question that must be resolved with regard to 
these claims is whether the veteran has presented evidence of 
well-grounded claims.  A well-grounded claim is a plausible 
claim that is meritorious on its own or capable of 
substantiation. An allegation of a disorder that is service 
connected is not sufficient; the veteran must submit evidence 
in support of a claim that would "justify a belief by a fair 
and impartial individual that the claim is plausible."  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  The quality and quantity of the evidence 
required to meet this statutory burden of necessity will 
depend upon the issues presented by the claims.  See 
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).

In order for claims to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Lay assertions 
of medical causation cannot constitute evidence to render a 
claim well grounded; if no cognizable evidence is submitted 
to support a claim, the claim cannot be well grounded.  
Grottveit, 5 Vet. App. at 93.

Service connection may be established for disability 
resulting from injury or disease incurred in service or for a 
preexisting injury or disease that was aggravated by service.  
38 U.S.C.A. § 1110.  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d).

Service Connection for PTSD

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed 
inservice stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  
Additionally, if the claimed stressor is related to the 
claimant having been a prisoner-of-war, prisoner-of-war 
experience which satisfies the requirements of § 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed inservice 
stressor. 38 C.F.R. § 3.304(f).

The veteran contends, in essence, that his PTSD has existed 
since service.  In this regard, lay statements are considered 
to be competent evidence when describing symptoms of a 
disease or disability or observations or events.  However, 
when the determinative issues involve a question of medical 
causation or diagnosis, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise, nor is it contended otherwise. Therefore, his 
opinion that he has service-related PTSD is not competent 
evidence.

In the instant case, there is no competent medical evidence 
showing a current medical diagnosis of PTSD, nor has it been 
reported that such evidence exists, so as to give rise to a 
duty under  38 U.S.C.A. § 5103(a).  Additionally, the Board 
notes that there is no evidence in the record of a prior 
diagnosis of PTSD. 

The veteran has provided no competent medical evidence of the 
current existence of PTSD or any relation to service.  In the 
absence of competent evidence showing a current disability, 
there can be no valid claim.  Caluza, 7 Vet. App. 498; 
Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992).  Here, the question as to 
whether the veteran currently has PTSD necessarily involves a 
medical diagnosis.  Accordingly, competent medical evidence 
is required.  As no competent medical evidence is of record 
showing a current diagnosis of PTSD, the claim must be denied 
as not well grounded.

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals herein 
referred to as the Court) has held that there was some duty 
to assist the veteran in the completion of the application 
for benefits under 38 U.S.C.A. § 5103; Beausoleil v. Brown, 8 
Vet. App. 459 (1996); and Robinette v. Brown, 8 Vet. App. 69 
(1995), as modified in this context by Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court found a duty to 
further assist in the development of the evidence when the 
veteran has reported the existence of evidence which could 
serve to render a claim well grounded.  The facts and 
circumstances of this case are such that no further action is 
warranted.

Service Connection for a Back Disability

The record is negative for any in-service treatment for a 
back disability.  Of record are private medical records from 
1991 to 1993, which reflect treatment for lumbosacral back 
disability.  As a fundamental matter, however, the veteran 
has provided no evidence that tends to establish a 
relationship between his current back disability and an in-
service incident.  As such, there is no evidence of the 
required nexus between the current disability and the 
veteran's period of service.  

As stated above, since a well-grounded claim has not been 
submitted, the VA is not obligated by statute to assist the 
veteran in the development of facts pertinent to his claim. 
38 U.S.C.A. § 5107(a).  Although where claims are not well 
grounded the VA does not have a statutory duty to assist the 
claimant in developing facts pertinent to the claim, the VA 
may be obligated under 38 U.S.C.A. § 5103(a) to advise a 
claimant of evidence needed to complete the application.  
This obligation depends upon the particular facts of the case 
and the extent to which the Secretary of the VA has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim. Robinette v. Brown, 8 Vet. App. 69 (1995).

In this case, the Board concludes that the RO fulfilled the 
obligation under section 5103(a) in the May 1995 Statement of 
the Case and the October 1998 Supplemental Statement of the 
Case in which the veteran was informed that the reason for 
the denial of the claim was that the evidence showed no nexus 
between military service and the current back disability.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for a back disability is 
denied. 


REMAND

The veteran's service medical records reveal that the 
veteran's lower extremities were clinically evaluated as 
normal during his June 1968 entrance examination.  The 
veteran sought treatment for right knee pain and weakness in 
March 1969.  He reported that the pain had been present for 
several months.  The examiner noted that the veteran had a 
history of an old right knee injury for which he wore a knee 
brace.  The examiner noted that x-rays were normal and he 
commented that the veteran might have significant knee 
pathology but that it was not evident at that time.  The 
examiner recommended light duty and mild analgesic's as 
needed.  Later that same month, the veteran was re-examined 
for right knee complaints.  The examiner noted a possible 
partial tear of the lateral collateral ligament, no pathology 
of medial side of the knee.  Upon discharge in July 1969, the 
veteran's lower extremities were clinically evaluated as 
normal.

The veteran filed his claim for right knee disability in 
April 1994.  The RO denied entitlement to service connection 
for a right knee disability in November 1994 and the veteran 
filed a timely appeal. 

The veteran was afforded a VA examination of his right knee 
in April 1998.  The examiner noted that the claims file was 
not available for review.  The veteran reported that he 
injured his right knee when he stepped in a hole in 1969.  He 
complained of pain, weakness, stiffness, swelling, heat, 
redness, instability, giving way, locking, fatigability, and 
lack of endurance.  Right knee clinical and diagnostic 
testing was normal.  After examination, the examiner's 
impression was right medial meniscus injury.

Although the veteran has not provided any clinical evidence 
of treatment for his right knee disability between 1969, the 
date of service discharge, and 1998, in light of the in-
service symptoms and the current diagnosis, further 
examination and opinion would be helpful in the determination 
of this claim.

When the record is inadequate, the Board is required to 
remand the case to obtain "further evidence or clarification 
of the evidence . . . ." 38 C.F.R. § 19.9; and Austin v. 
Brown, 6 Vet. App. 547, 553 (1994) (recognizing that remands 
to RO under 38 C.F.R. § 19.9 are "mandatory when the BVA 
determines that further development of the record is 
essential"); Littke v. Derwinski, 1 Vet. App. 90, 92-93 
(1990). "Where the record is inadequate for the purpose of 
fairly deciding the veteran's claim, VA's statutory duty to 
assist requires it to help a claimant develop the facts 
pertinent to his or her claim prior to deciding it." 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); also see 
King v. Brown, 4 Vet. App. 519, 522-23 (1993) (holding that 
appellant had submitted new and material evidence and VA had 
not fulfilled its duty to assist; applying Proscelle in 
determining that record before BVA was inadequate for 
determination of service connection; and remanding to BVA for 
more adequate development of evidence).  This duty to assist 
may include "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one."  Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991); see also 
Wilson (Lawrence) v. Derwinski, 2 Vet. App. 16, 21 (1991); 
and Parker v. Derwinski, 1 Vet. App. 522, 526 (1991).

Therefore, in accordance with the statutory duty to assist 
the veteran in the development of evidence pertinent to his 
claim, the case is REMANDED for the following actions:

1. The RO should request that the veteran 
identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him since service for right knee 
problems.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.

2. The RO should schedule the veteran for 
a comprehensive VA examination by a board 
certified orthopedist, if available, to 
determine the nature, severity, and 
etiology of the claimed right knee 
disability.  All testing and any 
specialized examinations deemed necessary 
should be performed.  After reviewing the 
available medical records, it is 
requested that the examiner render an 
opinion regarding whether it is at least 
as likely as not that any current right 
knee disability is related to the 
findings noted in service.  A complete 
rationale for any opinion expressed 
should be included in the examination 
report.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.

3. After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the issue of 
entitlement to service connection for 
right knee disability.

If the benefit sought is not granted, or if a notice of 
disagreement is received with respect to any other issue, the 
veteran should be furnished with a supplemental statement of 
the case and an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order. In taking this action, the Board 
intimates no conclusion as to any ultimate outcome warranted.  
No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan 
	Member, Board of Veterans' Appeals


 

